DETAILED ACTION
Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in reply to papers filed on 2021-01-04. Claims 1-18 are pending. Claims 1, 7, 13 is/are independent.
The rejection(s) of claims on double patenting grounds are withdrawn in view of Applicant’s amendments.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).

Response to Arguments
Applicant's arguments are moot in view of the new grounds of rejection below.
The subject matter added by the amendments (viz., " determining the timing for conducting at least one subsequent authentication transaction based on a number of miles driven while the individual operates the vehicle" (claim 1)) is taught by U.S. Publication 20090219135 to Harvey et al. (hereinafter "Harvey '135"), which discloses periodic reauthentication occurring "after a pre-determined number of miles or hours" [Harvey '135 ¶ 0032]).  As detailed in the rejection below, it would have been obvious to have modified U.S. Publication 20140337930 to Hoyos et al. (hereinafter "Hoyos '930") with this feature of Harvey '135 to arrive at the claimed invention.


Summary of Claim Rejections under 35 U.S.C.§ 103
The following table summarizes the rejections set forth in detail below of the claims over the prior art.

Claim No.
Hoyos '930 in view of Harvey '135
Hoyos '930 in view of Harvey '135 in view of Smith '706 in view of Horstemeyer '297
Hoyos '930 in view of Harvey '135 in view of Anderson '019
1
[Wingdings font/0xFC]


2

[Wingdings font/0xFC]

3

[Wingdings font/0xFC]

4
[Wingdings font/0xFC]


5


[Wingdings font/0xFC]
6
[Wingdings font/0xFC]


7
[Wingdings font/0xFC]


8

[Wingdings font/0xFC]

9

[Wingdings font/0xFC]

10
[Wingdings font/0xFC]


11


[Wingdings font/0xFC]
12
[Wingdings font/0xFC]


13
[Wingdings font/0xFC]


14

[Wingdings font/0xFC]

15

[Wingdings font/0xFC]

16
[Wingdings font/0xFC]


17


[Wingdings font/0xFC]
18
[Wingdings font/0xFC]




Claim Rejections - 35 U.S.C. § 103
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of AIA  35 U.S.C. 103 that forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claim(s) 1, 4, 6, 7, 10, 12, 13, 16, 18 is/are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Publication 20140337930 to Hoyos et al. (hereinafter "Hoyos '930") in view of U.S. Publication 20090219135 to Harvey et al. (hereinafter "Harvey '135").  Hoyos '930 is prior art to the claims under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 102(a)(2).  Harvey '135 is prior art to the claims under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 102(a)(2).
Per claim 1 (independent):
Hoyos '930 discloses a method for ensuring an individual is authorized to operate a vehicle (user is periodically prompted [Hoyos '930 ¶ 0230-0231] to reauthenticate via biometric recognition [Hoyos '930 ¶ 0204-0209, 0121-0125] while using a vehicle [Hoyos '930 ¶ 0233-0235])
Hoyos '930 discloses authenticating, using a hardware processor, the identity of the individual during an authentication transaction using a biometric template generated from data of a biometric modality of the individual (authenticates 430 driver via biometrics [Hoyos '930 ¶ 0125-0126]; processor(s), memory, computer readable media, storage, executable instructions, network [Hoyos '930 ¶ 0044-0047])
Hoyos '930 discloses determining the individual is authorized to operate the vehicle when the identity of the individual is successfully authenticated (authorizes driver when biometric authenticates successfully and is live [Hoyos '930 ¶ 0125-0129]; mobile device or server performs comparisons [Hoyos '930 ¶ 0026, 0056, 0105])
Hoyos '930 does not disclose determining the timing for conducting at least one subsequent authentication transaction based on a number of miles driven while the individual operates the vehicle
Hoyos '930 discloses conducting, by the hardware processor, at least one subsequent authentication transaction using a biometric template generated from data of a biometric modality of the individual captured while the individual operates the vehicle (user is periodically prompted [Hoyos '930 ¶ 0230-0231] to reauthenticate via biometric recognition [Hoyos '930 ¶ 0204-0209, 0121-0125] while using a vehicle [Hoyos '930 ¶ 0233-0235]; mobile device or server performs comparisons [Hoyos '930 ¶ 0026, 0056, 0105])

Harvey '135 discloses determining the timing for conducting at least one subsequent authentication transaction based on a number of miles driven while the individual operates the vehicle (periodic reauthentication of driver occurring "after a pre-determined number of miles or hours"  [Harvey '135 ¶ 0032])
It would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Hoyos '930 with the mileage-based authentication mode of Harvey '135 to arrive at an apparatus, method, and product including:
determining the timing for conducting at least one subsequent authentication transaction based on a number of miles driven while the individual operates the vehicle
A person having ordinary skill in the art would have been motivated to combine them at least because mileage-based reauthentication times would ensure that a fake user could not continue to operate the vehicle further than a predetermined amount of miles without a real user to be present to perform reauthentications, thus keeping the number of reauthentications to a minimal number.  A person having ordinary skill in the art would have been further motivated to combine them at least because Harvey '135 teaches [Harvey '135 ¶ 0032] modifying an authentication scheme [Hoyos '930 ¶ 0230-0231, 0204-0209, 0121-0125] such as that of Hoyos '930 to arrive at the claimed invention; because doing so constitutes use of a known technique (mileage-based authentication checks [Harvey '135 ¶ 0032]) to improve similar devices and/or methods (reauthentication scheme [Hoyos '930 ¶ 0230-0231, 0204-0209, 0121-0125]) in the same way; because doing so constitutes applying a known technique (mileage-based authentication checks [Harvey '135 ¶ 0716, 0733]) to known devices and/or methods (reauthentication scheme [Hoyos '930 ¶ 0230-0231, 0204-0209, 0121-0125]) ready for improvement to yield predictable results; because doing so constitutes a simple substitution of 
Per claim 4 (dependent on claim 1):
Hoyos '930 in view of Harvey '135 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Hoyos '930 does not disclose the vehicle being operated as part of a ride sharing service
However, the phrase "the vehicle being operated as part of a ride sharing service" is a field of use that is not entitled to sufficient patentable weight to form a substantive limitation on the claims.1
Hoyos '930 discloses the step of capturing face image data of the individual for the at least one subsequent authentication transaction (user is periodically prompted [Hoyos '930 ¶ 0230-0231] to reauthenticate via facial biometric recognition [Hoyos '930 ¶ 0204-0209, 0121-0125] while using a vehicle [Hoyos '930 ¶ 0233-0235]; mobile device or server performs comparisons [Hoyos '930 ¶ 0026, 0056, 0105])
Per claim 6 (dependent on claim 1):
Hoyos '930 in view of Harvey '135 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Hoyos '930 does not disclose the vehicle being operated as part of a ride sharing service
However, the phrase "the vehicle being operated as part of a ride sharing service" is a field of use that is not entitled to sufficient patentable weight to form a substantive limitation on the claims.2
Hoyos '930 discloses said conducting step further comprising the step of capturing data of the voice of the individual, or data for any combination of biometric modalities of the individual (voice, fingerprint, the geometry of a hand, Retina pattern, iris shape, etc. [Hoyos '930 ¶ 0100, 0007-0008]; user is periodically prompted [Hoyos '930 ¶ 0230-0231] to reauthenticate via biometric recognition [Hoyos '930 ¶ 0204-0209, 0121-0125] while using a vehicle [Hoyos '930 ¶ 0233-0235]; mobile device or server performs comparisons [Hoyos '930 ¶ 0026, 0056, 0105])
Per claim 7 (independent):
Hoyos '930 discloses a computer system for ensuring an individual is authorized to operate a vehicle comprising a processor and a memory configured to store data, said computer system being associated with a network and said memory being in communication with said processor and having instructions stored thereon which, when read and executed by said processor cause said computer system to perform steps (processor(s), memory, computer readable media, storage, executable instructions, network [Hoyos '930 ¶ 0044-0047])
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 1 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 10 (dependent on claim 7):
Hoyos '930 in view of Harvey '135 discloses the elements detailed in the rejection of claim 7 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 4 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 12 (dependent on claim 7):
Hoyos '930 in view of Harvey '135 discloses the elements detailed in the rejection of claim 7 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 6 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 13 (independent):
Hoyos '930 discloses a non-transitory computer-readable recording medium in a computer having a computer program recorded thereon for ensuring an individual is authorized to operate a vehicle, the computer program being comprised of instructions, which when read and executed by a hardware processor perform steps (processor(s), memory, computer readable media, storage, executable instructions, network [Hoyos '930 ¶ 0044-0047])
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 1 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 16 (dependent on claim 13):
Hoyos '930 in view of Harvey '135 discloses the elements detailed in the rejection of claim 13 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 4 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 18 (dependent on claim 13):
Hoyos '930 in view of Harvey '135 discloses the elements detailed in the rejection of claim 13 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 6 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Claim(s) 2, 3, 8, 9, 14, 15 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Hoyos '930 in view of Harvey '135 in view of U.S. Publication 20200265706 to Smith et al. (hereinafter "Smith '706") in view of U.S. Publication 20040255297 to Horstemeyer et al. (hereinafter "Horstemeyer '297").  Smith '706 is prior art to the claims under 35 U.S.C. 35 U.S.C. § 102(a)(2).  Horstemeyer '297 is prior art to the claims under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 102(a)(2).
Per claim 2 (dependent on claim 1):
Hoyos '930 in view of Harvey '135 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Hoyos '930 does not disclose the vehicle being operated as part of a ride sharing service
Hoyos '930 does not disclose tracking, by the hardware processor, the coordinates of a terminal device associated with a ride sharing service customer
Hoyos '930 does not disclose contacting police to stop and check the ride sharing service vehicle when the coordinates indicate the vehicle is not moving towards a destination

Smith '706 discloses the vehicle being operated as part of a ride sharing service (tracks coordinates of passenger phone [Smith '706 ¶ 0056, 0055, 0062])
Smith '706 discloses tracking, by the hardware processor, the coordinates of a terminal device associated with a ride sharing service customer (tracks coordinates of passenger phone and automatically alerts police upon deviation from route [Smith '706 ¶ 0056, 0055, 0062])
It would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Hoyos '930 in view of Harvey '135 with the passenger tracking of Smith '706 to arrive at an apparatus, method, and product including:
the vehicle being operated as part of a ride sharing service
tracking, by the hardware processor, the coordinates of a terminal device associated with a ride sharing service customer
A person having ordinary skill in the art would have been motivated to combine them at least because the passenger tracking of Smith '706 would help to assure the safety of the passengers and/or goods of the authorized driver system of Hoyos '930.  A person having ordinary skill in the art would have been further motivated to combine them at least because Smith '706 teaches [Smith '706 ¶ 0056, 0055, 0062] modifying authorized driver scheme [Hoyos '930 ¶ 0204-0209, 0121-0125] such as that of Hoyos '930 to arrive at the claimed invention; because doing so constitutes use of a known technique (passenger tracking [Smith '706 ¶ 0056, 0055, 0062]) to improve similar devices and/or methods (authorized driver scheme [Hoyos '930 ¶ 0204-0209, 0121-0125]) in the same way; because doing so constitutes applying a known technique (passenger tracking [Smith '706 ¶ 0056, 0055, 0062]) to known devices and/or methods (authorized driver scheme [Hoyos '930 ¶ 0204-0209, 0121-0125]) ready for improvement to yield predictable results; and because the modification amounts to combining 
Still further:
Horstemeyer '297 discloses contacting police to stop and check the ride sharing service vehicle when the coordinates indicate the vehicle is not moving towards a destination (tracks mobile thing and sends alert to authorities when time/position of mobile thing deviates from expected schedule/route or is untrackable [Horstemeyer '297 ¶ 0123, 0147-0148, 0167-0172]; "any movable object or thing, including but not limited to, a motor vehicle, such as an automobile, motorcycle, truck, bus, limousine, or taxicab, a bicycle, an aircraft such as an airplane, helicopter, balloon, or rocket, a train, a water vehicle such as a cruise ship, cargo ship, or other boat/ship, a package, a human being, an animal, an electronic email or transmission, an amusement park vehicle, or any other thing capable of being moved across or through the Earth's surface and/or atmosphere" [Horstemeyer '297 ¶ 0088, 0455])
It would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Hoyos '930 in view of Harvey '135 with the location / schedule tracking of Horstemeyer '297  to arrive at an apparatus, method, and product including:
contacting police to stop and check the ride sharing service vehicle when the coordinates indicate the vehicle is not moving towards a destination

Per claim 3 (dependent on claim 1):
Hoyos '930 in view of Harvey '135 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Hoyos '930 does not disclose the vehicle being operated as part of a ride sharing service
Hoyos '930 does not disclose tracking, by the hardware processor, the coordinates of a terminal device associated with a ride sharing service customer
Hoyos '930 does not disclose contacting police to stop and check the ride sharing service vehicle when the customer terminal device coordinates cannot be tracked for a period of time
Further:
Smith '706 discloses the vehicle being operated as part of a ride sharing service (tracks coordinates of passenger phone [Smith '706 ¶ 0056, 0055, 0062])
Smith '706 discloses tracking, by the hardware processor, the coordinates of a terminal device associated with a ride sharing service customer (tracks coordinates of passenger phone and automatically alerts police upon deviation from route [Smith '706 ¶ 0056, 0055, 0062])
For the reasons detailed above with respect to claim 2, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Hoyos '930 in view of Harvey '135 with the passenger tracking of Smith '706 to arrive at an apparatus, method, and product including:
the vehicle being operated as part of a ride sharing service
tracking, by the hardware processor, the coordinates of a terminal device associated with a ride sharing service customer
Still further:
Horstemeyer '297 discloses contacting police to stop and check the ride sharing service vehicle when the customer terminal device coordinates cannot be tracked for a period of time (tracks mobile thing and sends alert to authorities when time/position of mobile thing deviates from expected schedule/route or is untrackable [Horstemeyer '297 ¶ 0123, 0147-0148, 0167-0172]; "any movable object or thing, including but not limited to, a motor vehicle, such as an automobile, motorcycle, truck, bus, limousine, or taxicab, a bicycle, an aircraft such as an airplane, helicopter, balloon, or rocket, a train, a water vehicle such as a cruise ship, cargo ship, or other boat/ship, a package, a human being, 
For the reasons detailed above with respect to claim 2, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Hoyos '930 in view of Harvey '135 with the location / schedule tracking of Horstemeyer '297  to arrive at an apparatus, method, and product including:
contacting police to stop and check the ride sharing service vehicle when the customer terminal device coordinates cannot be tracked for a period of time
Per claim 8 (dependent on claim 7):
Hoyos '930 in view of Harvey '135 discloses the elements detailed in the rejection of claim 7 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 2 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 9 (dependent on claim 7):
Hoyos '930 in view of Harvey '135 discloses the elements detailed in the rejection of claim 7 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 3 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 14 (dependent on claim 13):
Hoyos '930 in view of Harvey '135 discloses the elements detailed in the rejection of claim 13 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 2 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 15 (dependent on claim 13):
Hoyos '930 in view of Harvey '135 discloses the elements detailed in the rejection of claim 13 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 3 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Claim(s) 5, 11, 17 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Hoyos '930 in view of Harvey '135 in view of U.S. Publication 20080270019 to Anderson et al. Anderson '019").  Anderson '019 is prior art to the claims under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 102(a)(2).
Per claim 5 (dependent on claim 1):
Hoyos '930 in view of Harvey '135 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Hoyos '930 does not disclose the vehicle being operated as part of a ride sharing service
However, the phrase "the vehicle being operated as part of a ride sharing service" is a field of use that is not entitled to sufficient patentable weight to form a substantive limitation on the claims.3
Hoyos '930 does not disclose receiving, by a terminal device associated with a ride sharing service customer, a message indicating the individual was successfully authenticated and accepting, by the ride sharing service customer, a ride after receiving the message
Further:
Anderson '019 discloses receiving, by a terminal device associated with a ride sharing service customer, a message indicating the individual was successfully authenticated and accepting, by the ride sharing service customer, a ride after receiving the message (alerts rider and driver via handheld devices [Anderson '019 ¶ 0035-0036, 0062-0063, claim 1]; rider confirms acceptance of ride following authentication by system [Anderson '019 ¶ 0035])
It would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Hoyos '930 to secure the ridesharing service of Anderson '019 to arrive at an apparatus, method, and product including:
receiving, by a terminal device associated with a ride sharing service customer, a message indicating the individual was successfully authenticated and accepting, by the ride sharing service customer, a ride after receiving the message
A person having ordinary skill in the art would have been motivated to combine them at least because the driver authentication of Hoyos '930 would enhance the security of the 
Per claim 11 (dependent on claim 7):
Hoyos '930 in view of Harvey '135 discloses the elements detailed in the rejection of claim 7 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 5 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 17 (dependent on claim 13):
Hoyos '930 in view of Harvey '135 discloses the elements detailed in the rejection of claim 13 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 5 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C PARSONS whose telephone number is (571)270-1475.  The examiner can normally be reached on MTWRF 7:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571) 272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THEODORE C PARSONS/Primary Examiner, Art Unit 2494                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Further, Examiner notes that U.S. Publication 20200265706 to Smith et al. (hereinafter "Smith '706") discloses the vehicle being operated as part of a ride sharing service (tracks coordinates of passenger phone in ride-share service [Smith '706 ¶ 0056, 0055, 0062]).  
        2 Further, Examiner notes that U.S. Publication 20200265706 to Smith et al. (hereinafter "Smith '706") discloses the vehicle being operated as part of a ride sharing service (tracks coordinates of passenger phone in ride-share service [Smith '706 ¶ 0056, 0055, 0062]).  
        3 Further, Examiner notes that U.S. Publication 20200265706 to Smith et al. (hereinafter "Smith '706") discloses the vehicle being operated as part of a ride sharing service (tracks coordinates of passenger phone in ride-share service [Smith '706 ¶ 0056, 0055, 0062]).